Citation Nr: 1030352	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  94-24 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than October 19, 2005, 
for the award of a total disability rating due to individual 
employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1963 to June 
1977.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
which granted entitlement to TDIU, effective October 19, 2005.  

In February 2007, Board remanded the case for the issuance of a 
statement of the case (SOC) by the originating agency.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


FINDING OF FACT

The Veteran did not meet the schedular criteria for a TDIU prior 
to October 19, 2005, and the preponderance of the evidence shows 
that he was not unable to secure and follow a substantially 
gainful employment due to his service-connected disabilities 
prior to October 19, 2005.  


CONCLUSION OF LAW

The criteria for an effective date earlier than October 19, 2005, 
for the award of TDIU have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran submitted a formal claim for entitlement to TDIU on 
May 20, 1993.  The claim was denied in a December 1993 rating 
decision as the evidence did not show that the Veteran was 
prohibited from pursing substantial gainful employment due to his 
only service-connected disability, a left ankle condition.  
Entitlement to TDIU was granted in a May 2006 rating decision, 
effective October 19, 2005, the date the evidence established 
that the Veteran was unemployable due to service-connected 
disabilities and first met the schedular criteria for a grant of 
TDIU under 38 C.F.R. § 4.16(a).  The Veteran contends that an 
earlier effective date is warranted for the grant of TDIU from 
September 2003, the date the criteria for rating spinal 
disabilities were revised.  

TDIU may be assigned, where the schedular rating is less than 
total, when the disabled person is unable to secure or follow 
substantially gainful occupation as a result of service- 
connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The 
regulations further provide that if there is only one such 
disability, it must be rated at 60 percent or more; and if there 
are two or more disabilities, at least one disability must be 
rated at 40 percent or more, and sufficient additional disability 
must bring the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16(a).

The grant of TDIU is an award of increased disability 
compensation for purposes of assigning an effective date.  Dalton 
v. Nicholson, 21 Vet. App. 23 (2007).  The Court and VA General 
Counsel have interpreted the laws and regulations pertaining to 
the effective date for an increase as follows:  If the increase 
occurred within one year prior to the claim, the increase is 
effective as of the date the increase was "factually 
ascertainable."  If the increase occurred more than one year 
prior to the claim, the increase is effective the date of claim.  
If the increase occurred after the date of claim, the effective 
date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper 
v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2); 
VAOPGCPREC 12-98 (1998).

The Veteran's formal claim for TDIU was received by VA on May 20, 
1993, and there is no earlier evidence of unemployability or a 
claim for TDIU.  VA treatment records dated prior to May 1993 are 
negative for findings of unemployability, and the Veteran never 
contended that he was unable to work due to his service-connected 
left ankle disability prior to receipt of his claim for TDIU.  In 
fact, VA medical records and examinations dating from before the 
May 1993 claim for TDIU indicate that he was still working at his 
self-owned service garage.  

The evidence therefore establishes that the Veteran's current 
claim for TDIU was received on May 20, 1993, and there is no 
evidence of unemployability prior to that date.  Accordingly, an 
earlier effective date may be assigned only if it is factually 
ascertainable that the Veteran was unemployable due to service-
connected disabilities prior to October 19, 2005.  38 C.F.R. § 
3.400(o).  The Board notes that the Veteran was awarded service 
connection for additional disabilities during the claims period: 
a left knee disability, effective February 22, 1994, and a low 
back disorder, effective July 10, 1998.   

The evidence does not show that the Veteran was unemployable due 
to service-connected disabilities prior to October 19, 2005.  X-
rays and MRI reports dated throughout the claims period have only 
established the presence of minimal or mild degenerative changes 
in the left ankle, knee, and lumbar spine and diffuse disc bulges 
in the lumbar spine.  In addition, VA treatment records and 
examination reports dated through the first five years of the 
claims period document the presence of mild symptoms and 
impairment resulting from the Veteran's service-connected 
disabilities.  The Veteran has demonstrated some limitation of 
motion of the ankle, knee, and back throughout the claims period, 
but a VA examiner in July 1997 found that the Veteran was capable 
of moderate activities of daily living, and was only prohibited 
from heavy strain such as running and jumping.  Similarly, in 
October 1997, a VA examiner found that the Veteran's activities 
were only mildly restricted due to his orthopedic complaints.  A 
February 1998 VA examiner also determined that the Veteran's 
disabilities only effect on his occupation and daily activities 
was that he could not walk long distances.  

Around February 1999, the record does indicate that the Veteran's 
disabilities worsened.  At that time, a VA physician noted that 
the Veteran had difficulty working and using his lower 
extremities, and the December 2001 VA examiner noted in a 
February 2002 addendum report that the Veteran experienced 
significant functional limitations during episodes of flare-ups 
of his ankle and knee conditions.  Additionally, the Veteran 
submitted a report of a private medical examination in June 2001 
that found he was unable to walk or stand due to pain in his left 
leg.  Although the Veteran's disabilities appear to have worsened 
somewhat during this period, the June 2001 private physician also 
concluded that the Veteran had a good prognosis for seated 
activities if motion was limited.  Furthermore, the Social 
Security Administration (SSA), in its November 1999 decision 
denying the Veteran's claim for disability compensation, found 
that the Veteran was capable of light exertional work based on 
review of SSA functional assessment reports.  Therefore, while 
the evidence for the period beginning February 1999 demonstrates 
that the Veteran's disabilities were having some impact on his 
occupational functioning, it does not establish that he was 
unemployable due to his service-connected disabilities.  

In support of his claim for TDIU, the Veteran submitted a 
December 2002 SSA form from his private physician indicating that 
he was permanently disabled and unable to pursue gainful 
employment.  The physician determined that the Veteran's 
unemployability was primarily due to neuropathy and left leg 
radiculopathy, and secondarily due to lumbar spine disc disease.  
Although the Veteran was service-connected for a low back 
disorder as that time, neuropathy and radiculopathy of the lower 
extremities are nonservice-connected conditions and may not be 
considered in the determination of whether the Veteran warrants 
TDIU.  38 C.F.R. §§ 3.341, 4.19 (2009); Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).  Indeed, in January 2007, the Board 
denied entitlement to higher or separate ratings for the 
Veteran's low back disability, which is rated as 10 percent 
disabling prior to October 19, 2005, and 40 percent disabling 
since that time.  Further, in the January 2007 decision, the 
Board specifically found that the evidence did not show that the 
Veteran has objective neurologic abnormalities, such as 
neuropathy or radiculopathy due to his service-connected low back 
disability.  Moreover, the Veteran neither appealed the January 
2007 decision to the United States Court of Appeals for Veterans 
Claims (Court) nor has alleged that the decision contains clear 
and unmistakable error.

Thus, the Veteran's disabilities did not meet the schedular 
criteria under 38 C.F.R. § 4.16(a) for a grant of TDIU prior to 
October 19, 2005.  In Bowling v. Principi, 15 Vet. App. 1, 10 
(2001), the Court, citing its decision in Floyd v. Brown, 9 Vet. 
App. 88, 94-97 (1995), held that the Board cannot award a TDIU 
under 38 C.F.R. § 4.16(b) in the first instance because that 
regulation requires that the RO first submit the claim to the 
Director of the Compensation and Pension Service (Director) for 
extraschedular consideration.  In this case, the Board finds that 
referral to the Director is not necessary because the Board finds 
that the preponderance of the evidence shows that the Veteran was 
not unemployable due to his service-connected disabilities prior 
to October 19, 2005.  In reaching this conclusion, the Board has 
considered the statements of the Veteran that he was unemployable 
due to service-connected disabilities throughout the claims 
period.  However, the Board finds that the medical evidence 
outweighs the Veteran's subjective lay statements made in 
connection with a claim for compensation benefits.  As such, the 
appeal must be denied.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009) defined VA's duty to assist a veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

As to VA's duty to notify, the United States Court of Appeals of 
the Federal Circuit has held that once the underlying claim is 
granted, i.e., a TDIU, further notice as to downstream questions, 
such as the effective date, is not required.  See Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

VA is also required to make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" 
contemplates that VA will help a claimant obtain records relevant 
to her claim, whether or not the records are in Federal custody, 
and that VA will provide a medical examination or obtain an 
opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).  VA has obtained records of treatment 
reported by the Veteran, including service treatment records, 
records of VA treatment, and private medical records.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  


ORDER

Entitlement to an effective date earlier than October 19, 2005, 
for the award of TDIU is denied.



____________________________________________
STEVEN D. REISS 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


